Citation Nr: 0913046	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-30 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel







INTRODUCTION

The Veteran had active service from March 1970 until February 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In November 2006, the Veteran submitted additional evidence 
comprised of a November 2006 report from a private 
audiologist in support of his claim.  Although this evidence 
was not reviewed by the RO, the Veteran's representative has 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction in the March 2009 Informal 
Hearing Presentation.  38 C.F.R. § 20.1304.  As such, 
referral to the RO of the evidence received directly by the 
Board is not required. See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Therefore, the case is ready for appellate review.


FINDING OF FACT

The evidence of record does not demonstrate any currently 
diagnosed bilateral hearing loss is related to the Veteran's 
active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2006 that fully addressed 
all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
provided a VA examination.  The Veteran submitted a private 
medical record in support of his claim.  

The Board notes that the October 2006 audiogram is in 
graphical format and has not been interpreted. This study 
would normally require translation by a certified specialist. 
See Kelly v. Brown, 7 Vet. App. 471 (1995) (Holding that 
where audiogram in support of claim was submitted by claimant 
but without interpretation as to relevant regulatory 
provisions, the Board must obtain such medical 
interpretation).  However, in the present case, the Board 
finds a remand to obtain this translation is unnecessary as 
there is other evidence of record sufficient to rate the 
claim.  Significantly, the written report accompanying the 
graphical audiogram provided a summary of the relevant 
findings.  Furthermore, as will be discussed in detail below, 
the VA examination demonstrates the Veteran has a hearing 
loss disability consistent with 38 C.F.R. § 3.385 and as such 
full interpretation of the October 2006 audiogram to prove a 
hearing loss disability is not necessary and would only delay 
adjudication of the claim. See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Turning to the merits of the claim, the Veteran seeks service 
connection for bilateral hearing loss as a result of exposure 
to noise during service.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for certain chronic 
diseases, such as sensorineural hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Hearing loss disability claims are governed by 38 C.F.R. 
§ 3.385.  This regulation provides hearing loss is a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or greater. 38 C.F.R. § 3.385.  
Alternatively, a hearing loss disability can be established 
by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech 
recognition scores under the Maryland CNC Test at less than 
94 percent. 38 C.F.R. § 3.385.

The Veteran underwent a VA examination in May 2006 which 
demonstrated hearing acuity over 40 decibels in the 2000, 
3000, and 4000 hertz frequencies of the right ear and in the 
3000 and 4000 hertz frequencies of the left ear.  Thus, the 
Veteran clearly has a current disability in accordance with 
38 C.F.R. § 3.385.  The remaining question, therefore, is 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

Service medical records reflect some fluctuation in the 
Veteran's hearing, particularly in the 6000 hertz frequency.  
For example, a June 1970 record noted the following results, 
in puretone thresholds, in decibels:
 



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
15
10
40
LEFT
25
5
5
35
20
50

Similarly, a November 1971 record noted the following 
results, in puretone thresholds, in decibels:
 



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
5
5
15
10
60
LEFT
20
5
5
35
20
40

Additionally, an October 1973 record noted the following 
results, in puretone thresholds, in decibels:
 



HERTZ




500
1000
2000
3000
4000
6000
RIGHT
10
10
10
10
10
40
LEFT
10
5
5
30
15
20

Although these records reflects a slight shift in hearing, 
particularly in the 3000 and 6000 hertz frequencies, they 
still fail to demonstrate the level of hearing loss 
contemplated by 38 C.F.R. § 3.385.  

Significantly, the Veteran denied a history of ear trouble or 
hearing loss on the November 1973 report of medical history 
completed in connection with his separation from service.  
Furthermore, the November 1973 examination performed in 
connection with the Veteran's separation described the ears 
as normal.  While the examination noted mild, high frequency 
loss both ears, the audiometer results reflected hearing 
under 26 decibels in all frequencies except for the 6000 
hertz frequency of the right ear which reflected hearing 
acuity of 40 decibels.  In other words, although the examiner 
noted mild hearing loss, the hearing loss reflected by 
audiometer does not rise to the level of hearing loss defined 
by 38 C.F.R. § 3.385.  

Even though there is no evidence of significant hearing loss 
during service, the Veteran also reported exposure to noise 
during service.  Specifically, he explained he was exposed to 
noise from aircraft engines as he served on the flight line.  
In this regard, in the case of a Veteran who engaged in 
combat with the enemy in active service, VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease. 38 
U.S.C.A. § 1154(b).  So long as the evidence is consistent 
with the circumstances, conditions or hardships of such 
service, the fact that there is no official record of such 
incurrence or aggravation in such service is of no 
consequence.  Every reasonable doubt shall be resolved in 
favor of the Veteran. Id. The phrase "engaged in combat with 
the enemy" requires that the Veteran have personally taken 
part in a fight or encounter with a military foe or hostile 
unit of instrumentality.  The phrase does not apply to 
Veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

In the present case, the Veteran has not alleged he served in 
combat, nor is there evidence of such service.  For example, 
the Veteran was not the recipient of any combat-related 
awards or decorations.  Thus, without additional evidence to 
the contrary, the evidence does not support a finding of 
service in combat.  However, the Veteran is competent to 
describe noises he heard during service.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the Board finds the 
Veteran's testimony to be credible as there are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran was mistaken.  In fact, the 
Veteran's position as a fuel specialist in the Air Force was 
corroborated by the Form DD 214. See Buchanan v. Nicolson, 
451 F.3d 1331 (Fed.Cir. 2006).  Therefore, giving the Veteran 
the benefit of the doubt, the account of acoustic trauma from 
aircraft will be accepted as the inservice incurrence.

What is missing is competent medical evidence of a nexus.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran underwent a VA examination in May 2006 to assess 
the presence and etiology of any hearing loss disability.  
The examiner reviewed the claims file and considered the 
Veteran's complaints.  Significantly, the Veteran reported a 
history of noise exposure form aircraft engines during 
service and reported post-service employment as a vehicle 
mechanic and metal building construction.  He described 
occupational noise exposure as minimal.  The Veteran also 
related some recreational noise exposure from hunting.  After 
review of the record and examination of the Veteran, the 
examiner concluded the Veteran had bilateral sensorineural 
hearing loss.  The examiner opined that it was not likely 
that the hearing loss was related to service.   The examiner 
explained the Veteran had normal hearing sensitivity in the 
left ear at separation.  While there was moderate hearing 
loss at the 6000 hertz frequency in the right ear, this was 
not considered to be a disabling loss by VA rulings.  The 
examiner further noted that civilian noise exposure and 
presbycusis were likely contributory factors.  The examiner 
indicated that while there was hearing loss at 6000 hertz in 
the right ear during service there was no significant 
threshold shift in the 500-4000 hertz ranges in the right ear 
over the course of service and also noted the 6000 hertz 
threshold was not tested at entry.  The examiner also 
indicated that fluctuations at 3000 and 6000 hertz in the 
left ear were noted during service but the hearing recovered 
to normal limits at separation.  

The Veteran submitted a November 2006 report of a private 
audiologist.  The private audiologist indicated the October 
2006 audiogram demonstrated a moderate to high frequency 
sensorineural hearing loss bilaterally.  The audiologist 
indicated that based upon the Veteran's history of exposure 
to noise from jet engines while working on flight line in the 
military it is quite likely that this was the beginning of 
the hearing loss and tinnitus.  The examiner noted that since 
service the Veteran worked as a mechanic.  The examiner 
indicated that the type and degree of hearing loss was 
consistent with noise induced hearing loss.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993) [observing that the evaluation of medical 
evidence involves inquiry into, inter alia, the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches]. In the evaluation of 
evidence, VA adjudicators may properly consider internal 
inconsistency, facial plausibility and consistency with other 
evidence submitted on behalf of the Veteran. See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996)(holding that credibility can be impeached 
generally by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character). It has 
also been observed that the Board has the "authority to 
discount the weight and probative value of evidence in light 
of its inherent characteristics in its relationship to other 
items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 
(Fed. Cir. 1997).

While the private audiologist is a licensed physician and 
clearly competent to provide medical opinions, the Board 
finds his opinion to be less probative than the May 2006 VA 
examination.  Specifically, the Board notes the VA examiner 
reviewed the claims file, including the service treatment 
records, conducted clinical testing and provided a rationale 
for his opinion.  In contrast, although the private physician 
did offer an opinion that it "quite likely" that the noise 
exposure during service was the cause of the beginning of the 
Veteran's hearing loss, the private physician's analysis did 
not provide the same in-depth analysis of all the relevant 
evidence in the thorough manner provided by the VA examiner.  
For instance, there was no indication that the private 
audiologist reviewed and analyzed the Veteran's audiometric 
readings during service.  This is important because the VA 
examiner based his rationale and opinion, at least in part, 
on such records. 

In this regard, the Board observes that the private 
audiologist provided little rationale for his findings.  The 
Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion." 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it unsupported by medical 
evidence. Black v. Brown, 5 Vet. App. 177, 180 (1993). 

Rather, the private audiologist appears to have relied on the 
Veteran's reported history.  The law provides that the 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional. See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).

Thus, in view of the factors discussed above, the Board finds 
that the probative value of private medical opinion is of 
comparatively less weight than the opinion provided by the VA 
examiner. 

The Board also points out that there no evidence of 
continuity of symptomatology. In fact, the first indication 
of any hearing loss disability is the May 2006 VA examination 
(i.e. approximately 32 years after the Veteran's separation 
from service).  Additionally, the Veteran did not apply for 
benefits until March 2006.  These gaps in evidence constitute 
negative evidence that tends to disprove the Veteran's claim 
that the Veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The gaps in evidence also indicate that the hearing loss did 
not manifest to a compensable degree within one year of the 
Veteran's separation from service.  As such, service 
connection pursuant to 38 U.S.C.A. § 1112, 1137; 38 C.F.R. § 
3.307, 3.309 is not warranted.

While the Veteran may posit that hearing loss is attributable 
to military service, he is not shown to have the requisite 
competence to render such an opinion-especially one involving 
the evaluation of numeric test data resulting from clinical 
testing and applied to VA's regulations. See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Cromley v. Brown, 7 Vet. 
App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Therefore the preponderance of the evidence is against the 
Veteran's claim. Because the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


